DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (US 20180082429, hereinafter Choudhury) in view of Revaud et al. “EpicFlow: Edge-Preserving Interpolation of Correspondences for Optical Flow”, the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, pp. 1164-1172 (hereinafter Revaud).

As to claim 1, Choudhury discloses an interpolation method for coded motion information available to a video coder (FIGS. 1A, 4A-4B; see FIGS. 3A-3C and [0024], video codec system; see Frame Rate Conversion in [0026]; see also [0130]), comprising the steps of incorporating (see optical flow in [0026], [0039]-[0040], [0055], field of motion vectors in the optical flow field may comprise a respective motion vector at each pixel position of a set of pixel positions spanning an image; see [0147], the video encoder encodes the one or more images into a video stream; see [0165], a video decoder (e.g., a video decoder of FIG. 3A through FIG. 3C, etc.) decodes, from a video stream, one or more images and a motion characteristics metadata portion; see motion vectors in [0034]-[0035], [0041]-[0042], [0045]), in order to obtain a dense motion description (see optical flow in [0026], [0039]-[0040]), wherein said coded motion vectors are derived from coded block motion (FIG. 4B, step 452; see [0126]-[0127], [0130], [0147], and [0150]-[0151]).
Choudhury fails to explicitly disclose incorporating edge information derived from the coded video frames to perform an edge-sensitive interpolation of the coded motion vectors.
However, Revaud teaches incorporating edge information derived from video frames to perform an edge-sensitive interpolation of motion vectors (FIG. 3; see page 1166, last paragraph of section 3.2; page 1170, last paragraph of section 5.2; see abstract).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skills in the art to modify Choudhury using Revaud’s teachings to include incorporating edge information derived from the coded video frames to perform an edge-sensitive interpolation of the coded motion vectors in order to obtain accurate estimation of optical flow using Edge-Preserving Interpolation of Correspondences (EpicFlow), since EpicFlow is fast and robust to large displacements (Revaud; Abstract, Introduction and Conclusion).

As to claim 2, the combination of Choudhury and Revaud further discloses where motion seed locations are identified on a target frame (Choudhury; see [0042]-[0043], a motion vector can be computed using a directional offset (or displacement) of an object from the object's reference coordinates … the directional offset or displacement may be derived as a difference between (a center of mass in) the coordinates of the pixels representing the object in the first image (or the current image) and (a center of mass in) the reference coordinates of the correspondence pixels representing the same object in the one or more second first images (or the reference images)), each motion seed carrying motion derived from coded block motion (Choudhury; see motion characteristics metadata is generated by a video encoder and/or the upstream system by performing image content analyses on the image stream in [0126]-[0127], [0130], [0147], and [0151]), and the interpolation process results in a dense motion description that is formed at the target frame (Choudhury; see optical flow in [0026], [0039]-[0043]).

As to claim 3, the combination of Choudhury and Revaud further discloses where the dense motion description information consist of P = 1 motion vector for each interpolated location (Choudhury; see optical flow in [0039]-[0040]; see [0042]-[0043], a motion vector can be computed using a directional offset (or displacement) of an object from the object's reference coordinates … the directional offset or displacement may be derived as a difference between (a center of mass in) the coordinates of the pixels representing the object in the first image (or the current image) and (a center of mass in) the reference coordinates of the correspondence pixels representing the same object in the one or more second first images (or the reference images)), describing correspondences between the target frame at that location and a reference frame (Choudhury; see [0042]-[0044], The directional offset or displacement may be derived from coordinates of pixels representing the object in a first image (e.g., a currently decoded, processed and/or designated image, etc.) of the adjacent images relative to reference coordinates of correspondence pixels representing the same object in one or more second first images (e.g., one or more reference images, etc.) of the adjacent images).

As to claim 8, Choudhury as modified by Revaud fails to explicitly disclose where the interpolation method is the one used in the edge preserving interpolation of correspondences (EPIC), furthermore where the edge information is estimated using a structured edge detector (SED), and a locally affine interpolation method that is driven by “geodesic” weights that arise from edge information.
However, Revaud teaches where the interpolation method is the one used in the edge preserving interpolation of correspondences (EPIC) (FIG. 3; see Abstract), furthermore where the edge information is estimated using a structured edge detector (SED) (FIG. 3; see page 1166, last paragraph of section 3.2; page 1170, last paragraph of section 5.2), and a locally affine interpolation method that is driven by “geodesic” weights that arise from edge information (page 1166, Locally-weighted affine (LA) estimation in section 3.1 and last paragraph of section 3.2; page 1170, last paragraph of section 5.2).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skills in the art to modify the combination of Choudhury and Revaud using Revaud’s teachings to include where the interpolation method is the one used in the edge preserving interpolation of correspondences (EPIC), furthermore where the edge information is estimated using a structured edge detector (SED), and a locally affine interpolation method that is driven by “geodesic” weights that arise from edge information in (Revaud; Abstract, Introduction and Conclusion).

As to claim 22, the combination of Choudhury and Revaud further discloses where said coded block is sub-partitioned into multiple smaller blocks (Choudhury; see [0100], partition/segment an image (or two or more adjacent images) into one or more spatial regions [i.e. smaller blocks] …), each smaller block being assigned a motion vector from the original coded block motion (Choudhury; see [0100], … based on respective motion characteristics in the one or more spatial regions of the image), and where the resulting smaller blocks and their motion vectors are used to establish seed locations and the associated motion seeds for interpolation (Choudhury; see [0100]; see [0041], the display system computes, based on motion vectors estimated from the patterns of the apparent motions of the different objects in the adjacent images, characteristics of motion vectors in the adjacent images; see [0042]-[0043], a motion vector can be computed using a directional offset (or displacement) of an object from the object's reference coordinates … the directional offset or displacement may be derived as a difference between (a center of mass in) the coordinates of the pixels representing the object in the first image (or the current image) and (a center of mass in) the reference coordinates of the correspondence pixels representing the same object in the one or more second first images (or the reference images); see [0045], the display system, based on the characteristics of the motion vectors in the adjacent images, determines/calculates statistics of the motion vectors in the adjacent images).

Allowable Subject Matter
Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments and arguments, filed on 10/05/2021, with respect to 112(b) rejection of claims 22-24 have been fully considered and are persuasive.  The 112(b) rejection of claims 22-24 has been withdrawn. 

Applicant's arguments filed on 10/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach “incorporating edge information derived from coded video frames to perform an edge-sensitive interpolation of coded motion vectors”.
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Based on Applicant’s disclosure, the claimed invention is directed to edge-preserving interpolation of correspondences (EPIC)-based optical flow applied to frame interpolation (see for example paragraphs [0002], [00050], [0055], [0085], [0095], [0116]-[0117] of the published 

Regarding Applicant’s arguments at page 9, that the combination of Choudhury with Revaud does not render the claimed invention obvious since the concern of Revaud is to find dense motion vectors and the goal of Choudhury is to interpolate imagery not to find motion 
Therefore, the combination of Choudhury and Revaud discloses “incorporating edge information derived from coded video frames to perform an edge-sensitive interpolation of coded motion vectors”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482